 AO 91 (Rev. 08/09) Criminal Complaint


                                         United States District Court
                                                                   for the
                                                       Eastern District of Virginia                         JUL 2 4 2019
                   United States of America                           )
                                                                                                                             .m
                                 V.                                                                L
                                                                      )
             JOSHUA ANDREW MILIARESIS                                 )      Case No. 1 • 19-mj- 3 3G?
                                                                      )
                                                                      )
                                                                      )
                            Defendant(s)

                                                        CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of _                   2017 to present   ______ in the county of              Fairfax County         in the
       Eastern          District of              Virginia         , the defendant(s) violated:

             Code Section                                                       Offense Description

21 U.S.C.§§ 841(a)(1), 846                       Conspiracy to distribute and possess with the intent to distribute at least 1,000
                                                 marijuana plants, a Schedule I controlled substance.




         This criminal complaint is based on these facts:
Please see the attached Affidavit.




           $ Continued on the attached sheet.


  Reviewed by AUSA/SAUSA:
                                                                                                 Complainant’s signature
    AUSA Carina A. Cuellar
                                                                                       FBI Special Agent, Bridgit DePietto
                                                                                                 Printed name and title

 Sworn to before me and signed in my presence.
                                                                                                 /s/
                                                                                  Michael S. Nachmanoff           -m
 Date:             07/24/2019                                                     United States Magistrate Judge
                                                                                                   Judge's signature

                                         Alexandria, Virginia                  Hon. Michael S. Nachmanoff,U.S. Magistrate Judge
 City and state:
                                                                                                 Printed name and title
